Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
The proposed amendment of Feb. 10, 2021 was filed with a request for consideration under the AFCP 2.0 Pilot Program.  However, as noted on the attached PTOL-2323, the amendment cannot be reviewed and a search conducted within the guidelines of the pilot program, with the new limitations of claim 1, including applying only one kind of a catalyst inactivator solution comprising only one kind of a catalyst inactivator and a surfactant taking too much time for consideration.  Therefore, the proposed amendment has been considered under pre-pilot procedure.

Continuation of BOX 3 of PTOL-303: The proposed amendments will not be entered because they raise new issues that would require further consideration and/or search.  The proposed amendment to claim 1 provides new limitations that would have to be further considered including applying only one kind of a catalyst inactivator solution comprising only one kind of a catalyst inactivator and a surfactant.  This proposed amendment also raises 35 USC 112 issues as to further limiting claims, where claim 6 appears to require two inactivators – iodine and iodide.

Continuation of BOX 12 of PTOL-303:The request for reconsideration has been considered but does NOT put the application in condition for allowance because:

As to the outstanding 35 USC 112 rejection, this is not overcome due to the proposed amendment not being entered.
As to the outstanding 35 USC 103 rejections, as to the rejections using the primary reference to Jomaa, applicant’s arguments are as to using two inactivators, which only applies to the claims as proposed to be amended.  Furthermore, to the extent they apply to the August 27, 2020 claims, the rejection uses the iodine solutions of Abu-Isa and Matsumoto to replace the catalyst seeding preventing material used in Jomaa. Therefore the rejections are maintained as in the November 12, 2020 Final Rejection.
As to the outstanding rejections using the primary reference to McCormack, applicant’s arguments are as to McCormack not suggesting to use only one kind of inactivator as claimed with a surfactant as claimed, which only applies to the claims as proposed to be amended.  Therefore the rejections are maintained as in the November 12, 2020 Final Rejection.
As to the provisional double patenting rejection using 16/122,404, this has been withdrawn due to the acceptable terminal disclaimer as to 16/122,404 filed Feb. 10, 2021.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718